Detailed Action
This is the final office action for US application number 16/872,306. Claims are evaluated as filed on July 7, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that support for the amendments to claim 1 can be found in at least paragraphs 52 and Figs. 5 and 7 (Remarks p. 10), Examiner agrees that support for the paragraphs 52 and Figs. 5 and 7 provide support for only some of the amendments to claim 1. However, paragraphs 52 and Figs. 5 and 7 appear to contradict the amended limitations specifying that the cutting insert is pivotable or pivots relative to the lever as detailed in the new matter rejection below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1-9, 15-17, and 21-25, the specification appears to lack proper antecedent basis for the cutting insert pivotable relative to the lever of claim 1 line13 and translational movement of the outer tube along the inner shaft in the an engagement direction pivots the cutting-insert relative to the lever of claim 1 lines 23-25. That is, the cutting insert 136 does not appear to be disclosed to pivot relative to the lever as claimed. Instead, paragraph 52 discloses that cutting insert 136 is in co-movable engagement with the lever 132, in other words, as the lever 132 rotates, the cutting insert 136 is translationally movable in direction 156, which is angled relative to the central axis of the central channel 142. Further, as shown in Fig. 5, a portion of lever 132 appears to extend within an opening of cutting insert 136. Accordingly, the specification fails to provide proper antecedent basis for the cutting insert pivotable relative to the lever of claim 1 line13 and translational movement of the outer tube along the inner shaft in the an engagement direction pivots the cutting-insert relative to the lever of claim 1 lines 23-25.
As to claims 4-9 and 23-25, the specification appears to lack proper antecedent basis for the cutting direction is parallel to a plane of claim 4 lines 1-2. That is, specification, drawings, and originally filed claims are silent to a parallel relationship. Accordingly, the specification fails to provide proper antecedent basis for the cutting direction is parallel to a plane of claim 4 lines 1-2.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting insert pivotable relative to the lever of claim 1 line13, translational movement of the outer tube along the inner shaft in the an engagement direction pivots the cutting-insert relative to the lever of claim 1 lines 23-25, and the cutting direction is parallel to a plane of claim 4 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 6, 7, 24, and 25 is/are objected to because of the following informalities:
Claim 6 line 5 should read “circumferentially-closed through-aperture;”.  
Claim 7 line 6 should read “the mating insert defines a distal-most surface of the tool”.
Claim 24 line 2 should read “proximal-most surface”.
Claim 25 line 2 should read “proximal-most surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 15-17, and 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-9, 15-17, and 21-25, the cutting insert pivotable relative to the lever of claim 1 line13 and translational movement of the outer tube along the inner shaft in the an engagement direction pivots the cutting-insert relative to the lever of claim 1 lines 23-25 appears to be new matter. That is, the cutting insert 136 does not appear to be disclosed to pivot relative to the lever as claimed. Instead, paragraph 52 discloses that cutting insert 136 is in co-movable engagement with the lever 132, in other words, as the lever 132 rotates, the cutting insert 136 is translationally movable in direction 156, which is angled relative to the central axis of the central channel 142. Further, as shown in Fig. 5, a portion of lever 132 appears to extend within an opening of cutting insert 136. Accordingly, the cutting insert pivotable relative to the lever of claim 1 line13 and translational movement of the outer tube along the inner shaft in the an engagement direction pivots the cutting-insert relative to the lever of claim 1 lines 23-25 constitutes new matter.

    PNG
    media_image1.png
    511
    508
    media_image1.png
    Greyscale

Enlarged portion of Fig. 5
As to claims 4-9 and 23-25, the cutting direction is parallel to a plane of claim 4 lines 1-2 appears to be new matter. That is, specification, drawings, and originally filed claims are silent to a parallel relationship. Accordingly, the cutting direction is parallel to a plane of claim 4 lines 1-2 constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 15 recites/recite the limitation "the cable former" in each of lines 2 and 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the cable form[[er]]ing assembly” in line 2 and “the lever” in line 7.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775